Exhibit 10.1

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made on this 25th day of August,
2016 (the “Effective Date”), by and between TapImmune Inc., a Nevada corporation
(the “Company”), and Michael J. Loiacono, an individual (the “Executive”).

WHEREAS, the Executive will serve as the Chief Financial Officer and Chief
Accounting Officer of the Company.

WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer and Chief Accounting Officer, and the Executive desires to accept such
employment with the Company, in each case upon the terms and conditions set
forth herein.

NOW WITNESSETH:

The Executive and the Company for themselves, their heirs, successors and
assigns, in consideration of their mutual promises contained herein, intending
to be legally bound, hereby agree to the following terms and conditions.

1. EMPLOYMENT. The Company will employ the Executive as the Chief Financial
Officer and Chief Accounting Officer of the Company, and the Executive agrees to
serve in such capacities and provide his services to the Company on the terms
and conditions set forth in this Agreement.

2. POSITION AND DUTIES. On and after the date of this Agreement, the Executive
will serve as the Chief Financial Officer and Chief Accounting Officer of the
Company. The Executive agrees that during the Term (as defined below) he shall
dedicate his full business time, attention and energies to performing his duties
to the Company, as prescribed by the Chief Executive Office (the “CEO”). The
Executive will manage the financial affairs of the Company and perform the
duties typically assigned to the chief financial officer and chief accounting
officer of a similarly situated company in the Company’s industry. The Executive
shall also perform such other reasonable duties as may hereafter be assigned to
him by the CEO, consistent with his abilities and position as the Chief
Financial Officer and Chief Accounting Officer and providing such further
services to the Company as may reasonably be requested of him. The Executive
will report to the CEO of the Company, and carry out the financial decisions and
otherwise abide by and enforce the lawful rules and policies of the Company.

The Executive shall devote his best business efforts to the business and affairs
of the Company and, during the Term, shall observe at all times the covenants
regarding non-competition, and confidentiality provided in Sections 5, 6 and 7
below. The Company and Executive acknowledge and agree that, during the Term,
Executive shall be permitted to (i) serve on corporate, civic or charitable
boards or committees, and (ii) manage passive personal investments, so long as
any such activities do not unduly interfere with the performance of Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement. The Executive will be based in Jacksonville, Florida.

 

1



--------------------------------------------------------------------------------

3. TERM. The term of this Agreement shall start on the Effective Date and end on
the day preceding the second anniversary of the Effective Date (the “Initial
Term”). The term of the Agreement will be automatically extended for successive
additional twelve (12) month periods after the end of the Initial Term, unless
terminated by the Company or the Executive by written notice to the other Party
provided not later than twelve (12) months prior to the end of the Initial Term,
or no later than ninety (90) days prior to the end of any such successive 12
month term, subject to termination pursuant to Section 8 below (the “Term”).
However, the provisions of Sections 5, 6 and 7 shall continue in force in
accordance with the provisions therein and shall survive the expiration or
termination of the Term and this Agreement.

4. COMPENSATION AND BENEFITS.

(a) Base Salary. The Executive’s annual base salary shall be two hundred
thousand dollars ($200,000) per year, which shall be paid bi-weekly by the
Company to the Executive in accordance with the Company’s customary payroll
practices, subject to customary withholding as required by applicable law. This
annual base salary shall be reviewed by the CEO periodically, and the CEO may
increase the Executive’s annual base salary from time to time as the CEO deems
to be appropriate subject to performance and market conditions. The Executive’s
salary will not be reduced without Executive’s prior written consent.

(b) Incentive Compensation. During the Term, the Executive shall be entitled to
earn an annual bonus in the amount of (i) up to 30% of Employee’s annual base
salary upon the achievement of annual plan goals (the “Target Bonus”) and
(ii) up to 50% of Employee’s base salary (exclusive of the Target Bonus) upon
the achievement of stretch goals (the “Stretch Bonus”), if applicable, based on
goals and other conditions as the CEO shall determine in accordance to annual
guidelines from the Board of Directors (the “Annual Performance Bonus”). The
Annual Performance Bonus will be payable in the form of either cash or in shares
of the Company’s common stock or a combination thereof, according to annual
guidelines from the Board of Directors, in any case to be paid or delivered as
soon as practicable after the end of the year in which they are earned and in
any event not more than sixty (60) days after the end of such year.

Any such Annual Performance Bonus, as well as any equity awards which are
granted to the Executive or which become vested as a result of the satisfaction
of financial performance goals of the Company, shall be subject to the Company’s
Policy on Recoupment of Executive Incentive Compensation, and that the Executive
shall be obligated to repay to the Company, any and all amounts received with
respect to the Annual Performance Bonus or performance-based equity awards, to
the extent such a repayment is required by the terms of the Policy on Recoupment
of Executive Incentive Compensation, as such policy may be amended from time to
time

(c) Equity Awards. The Executive will be granted equity awards under the
Company’s 2014 Omnibus Stock Ownership Plan consisting stock options to purchase
650,000 shares of the Company’s common stock at an exercise price equal to the
fair market value of the common stock on the date immediately prior to the date
of this Agreement, which 75,008 options shall vest immediately and the remaining
options shall vest in 36 equal monthly installments of

 

2



--------------------------------------------------------------------------------

15,972 options on the last day of each of the 36 months following the grant
date. Should the Company terminate this Agreement after the Initial Term other
than for Cause, any unvested stock options shall vest immediately on the last
day of the Initial Term.

(d) Benefits. The Executive shall be entitled to participate in all group
insurance, vacation, retirement and other employee benefits established by
Company for its full time employees generally, on terms comparable to those
provided to such employees from time to time by the Company. Nothing in this
Agreement will preclude the Company from terminating or amending any employee
benefit plan so as to change eligibility or other requirements or eliminate,
reduce or otherwise change any benefit, provided that such termination or
amendment applies equally to the Executive and other full time employees of the
Company.

(e) Paid Time off. The Executive shall be entitled to eighteen (18) days paid
vacation per calendar year plus such sick leave as he may reasonably and
actually require. Accrued and unused vacation shall be paid at termination for
any reason.

(f) Reimbursement of Business Expenses. The Executive shall be entitled to
receive reimbursement for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the written
policies of the Company as in effect from time to time, including but not
limited to daily parking (if applicable) and monthly mobile telephone charges.

The Company shall maintain a Directors and Officers Insurance policy with no
less than $2 million coverage, and to list the Executive as one of the covered
management employees under such policy.

5. CONFIDENTIAL INFORMATION. The Executive agrees that during and after his
employment with the Company, he will hold in the strictest confidence, and will
not use (except for the benefit of the Company, or any of the Company’s other
subsidiaries or affiliates) or disclose to any person, firm, or corporation any
Company Confidential Information except as necessary in carrying out his work
for the Company. The Executive understands that his unauthorized use or
disclosure of Company Confidential Information during his employment may lead to
disciplinary action, up to and including immediate termination and legal action
by the Company. The Executive understands that “Company Confidential
Information” means any non-public information that relates to the actual or
anticipated business, research or development of the Company, or subsidiaries or
affiliates (collectively, for the purposes of this section, the “Company”), or
to the Company’s technical data, trade secrets, or know-how, including, but not
limited to, research, product plans, or other information regarding the
Company’s products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on which the
Executive called or with which he may become acquainted during the term of his
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information; provided, however, Company
Confidential Information does not include any of the foregoing items to the
extent the same have become publicly known and made generally available through
no wrongful act of the Executive or, to the extent known by the Executive, of
others. The Executive understands that nothing in this Agreement is intended to
limit the Executive’s rights to discuss the terms, wages, and working conditions
of his employment, as protected by applicable law.

 

3



--------------------------------------------------------------------------------

The Executive recognizes that the Company may have received and in the future
may receive from third parties associated with the Company, e.g., the Company’s
customers, suppliers, licensors, licensees, partners, or collaborators
(“Associated Third Parties”), their confidential or proprietary information
(“Associated Third Party Confidential Information”). By way of example,
Associated Third Party Confidential Information may include the habits or
practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third
Parties. The Executive agrees at all times during his employment with the
Company and thereafter to hold in the strictest confidence, and not to use or to
disclose to any person, firm, or corporation, any Associated Third Party
Confidential Information, except as necessary in carrying out his work for the
Company consistent with the Company’s agreement with such Associated Third
Parties. The Executive further agrees to comply with any and all written Company
policies and guidelines that may be adopted from time to time regarding
Associated Third Parties and Associated Third Party Confidential
Information. The Executive understands that his unauthorized use or disclosure
of Associated Third Party Confidential Information or violation of any Company
policies during his employment may lead to disciplinary action, up to and
including immediate termination and legal action by the Company.

Notwithstanding anything in this Section 6 to the contrary, the Executive shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, if the Executive should file a lawsuit for retaliation by the Company
for reporting a suspected violation of law, the Executive may disclose the trade
secret to the Executive’s attorney and use the trade secret information in the
court proceeding, if the Executive (A) files any document containing the trade
secret under seal, and (B) does not disclose the trade secret, except pursuant
to a court order.

Upon termination of his employment with the Company, the Executive will promptly
deliver to the Company, and will not keep in his possession, recreate, or
deliver to anyone else, any and all Company property, including, but not limited
to, Company Confidential Information, Associated Third Party Confidential
Information, as well as all devices and equipment belonging to the Company
(including computers, handheld electronic devices, telephone equipment, and
other electronic devices), Company credit cards, records, data, notes,
notebooks, reports, files, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, photographs, charts, any other
documents and property, and reproductions of any and all of the aforementioned
items that were developed by him pursuant to his employment with the Company,
obtained by him in connection with his employment with the Company, or otherwise
belonging to the Company, its successors, or assigns. The Executive also
consents to an exit interview to confirm his compliance with this Section 5, if
requested by the Company.

 

4



--------------------------------------------------------------------------------

6. INTELLECTUAL PROPERTY RIGHTS. Any and all concepts, improvements, computer
software, articles, pamphlets, brochures, marketing plans, or other information
(collectively, “Developments”) which the Executive discovers, edits or develops
during the Term of his/her employment, which relates to or is useful in
connection with the business of Company, shall be deemed work for hire and shall
be the sole and exclusive property of the Company. The Executive hereby assigns,
transfers and conveys to the Company all right, title and interest in, and to
all such Developments. The Executive shall make full disclosure thereof to the
Company and shall do such acts and deliver all such instruments as the Company
shall reasonably require of Executive, at the Company’s expense, to effect such
ownership and to enable the Company to file and prosecute applications for and
to acquire, maintain and enforce any and all patents, trademark, registrations
or copyrights under United States or foreign law with respect to such
Developments or to obtain any extension, valid action, reissuance, continuance
or renewal of any such patent, trademark or copyright.

7. NON-COMPETITION AND NON-SOLICITATION COVENANTS. As additional consideration
to the Company for entering into this Agreement, the Executive covenants that
during the Restricted Period (as defined below), he shall not:

(a) compete against the Company, or any subsidiary or affiliate of the Company
that is engaged in the Business (as defined below) (collectively, the
“Applicable Entities”), either directly or indirectly, by taking employment,
assisting or serving as an independent contractor, consultant, partner, director
or officer with a competitor of any of the Applicable Entities, or starting his
own business that would compete directly or indirectly with any of the
Applicable Entities, or have a material interest in any business, corporation,
partnership, limited liability company or other business entity which competes
directly or indirectly with any of the Applicable Entities. For purposes of this
covenant, the term “the Business” shall mean developing, producing, designing,
providing, soliciting orders for, selling, distributing, or marketing Company
Products and Services in any state of the United States of America in which any
of the Applicable Entities does business. For purposes hereof, “Company Products
and Services” means any cancer immunotherapy T-cell vaccines and related
applications (i) which the Applicable Entities currently and reasonably
anticipate developing, producing, designing, providing, marketing, distributing
or selling as of the date of the termination of Executive’s employment with the
Company, (ii) which the Applicable Entities develop, produce, design, provide,
market or distribute while Executive is employed by the Applicable Entities or
is otherwise providing services to the Applicable Entities, or (iii) that
compete with any of the products and services of the Applicable Entities
referenced in (i) or (ii) above. For the purpose of defining and enforcing this
covenant, the competitors of the Applicable Entities will be identified at the
time the Company seeks enforcement of this covenant. This determination shall be
based on the then-existing market area of the Applicable Entities at the time
enforcement of this covenant is sought. Notwithstanding the foregoing,
investment by the Executive constituting less than five percent (5%) of the
outstanding securities in a publicly-traded entity that may compete with the
Applicable Entities shall not constitute a violation of this Section 7(a) as
long as the Executive is not actively involved in such entity’s business.

 

5



--------------------------------------------------------------------------------

(b) solicit or encourage, or attempt to solicit or encourage, any current
customer or vendor of any of the Applicable Entities to do business with any
person or entity in competition with any of the Applicable Entities or to reduce
the amount of business which any such customer or vendor has customarily done or
contemplates doing with any of the Applicable Entities, whether or not the
relationship between any of the Applicable Entities and such customer or vendor
was originally established in whole or in part through the Executive’s
efforts; provided, however, that this Section 7(b)shall not be interpreted as
preventing the Executive from conducting a business that does not consist of the
Business conducted by the Applicable Entities with any customers or vendors of
the Applicable Entities; or

(c) solicit or encourage, or attempt to solicit or encourage, any employee of
the Company or any of the Applicable Entities, whether as an officer, employee,
consultant, agent or independent contractor, or any person who was so employed
or engaged at any time during the six (6) month period prior to the date of the
Executive’s solicitation, to leave his or her employment with the Company or any
of the Applicable Entities, to cease providing services to the Company or any of
the Applicable Entities, or to accept employment with any other person or
entity; provided however, that general solicitations not specifically targeted
to employees of the Company or any of the Applicable Entities shall not
constitute a breach of this Section 7(c).

These covenants not to compete and not to solicit shall apply during the entire
Term of the Executive’s employment with the Company and for a period of twelve
(12) months following the date on which Executive is last employed by the
Company (the “Restricted Period”). In the event of a breach by the Executive of
any of the covenants in this Section 7, the term of the Restricted Period will
be extended by the period of the duration of such breach.

The Executive agrees that the relevant public policy and legal aspects of
covenants not to compete have been discussed with him and that every effort has
been made to limit the restrictions placed upon Executive to those that are
reasonable and necessary to protect the legitimate interests of the Company, and
the other Applicable Entities. The Executive acknowledges that, based upon his
education, experience, and training, the non-compete and non-solicitation
provisions of this Section 7 will not prevent the Executive from earning a
livelihood and supporting the Executive and his family during the relevant time
period.

The existence of a claim, charge, or cause of action by the Executive against
the Company, or any other Applicable Entity shall not constitute a defense to
the enforcement by the Company, or any other Applicable Entity of the foregoing
restrictive covenants, but such claim, charge, or cause of action shall be
litigated separately.

If any restriction set forth in this Section 7 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, the court is hereby expressly authorized to modify this
Agreement or to interpret this Agreement to extend only over the maximum period
of time, range of activities, or geographic areas as to which it may be
enforceable.

8. TERMINATION OF EMPLOYMENT. Notwithstanding anything else contained in this
Agreement, the Term of Executive’s employment under this Agreement may

 

6



--------------------------------------------------------------------------------

be terminated prior to the end of the Term stated in Section 3 above upon the
earliest to occur of the events described in Subsections 8(a) or 8(b) below. To
terminate the Executive’s employment with the Company and the Term pursuant to
this Section 8, the terminating party shall provide to the other party a written
notice of termination (a “Termination Notice”), which shall (i) indicate the
specific termination provision of this Agreement relied upon, (ii) briefly
summarize the facts and circumstances that provide the bases for such
termination, (iii) specify the termination date in accordance with the
requirements of this Agreement, and (iv) otherwise comply with any
notice-related term in this Agreement applicable to the specific type of
termination.

(a) Termination by the Company. The Company may terminate the Executive’s
employment with the Company and the Term under this Agreement:

 

  1. Upon the Executive’s Disability (as defined below), such termination to be
effective on the date of written notice by the Company that the Executive’s
employment is being terminated as a result of such Disability or such later date
as may be specified in writing by the Company;

 

  2. Upon the Executive’s death, to be effective immediately upon the date of
death;

 

  3. For Cause (as defined below), which termination shall be effective on the
date specified in the Termination Notice;

 

  4. If the Board determines in good faith that Company is unable to continue to
pay the level of compensation due to the Executive under Section 4 of this
Agreement, except in connection with a change of control, whether as a result of
the Company’s failure to obtain additional equity funding as needed to sustain
its operations or otherwise; or

 

  5. By the Company for any reason other than under Subsections
(a)(1), (2), (3) or (4), or for no reason (it being understood that Executive’s
employment is “at will”), upon written notice by the Company to the Executive
that the Executive’s employment is being terminated, which termination shall be
effective on the date of such notice or such later date as may be specified in
writing by the Company.

(b) Termination by the Executive. The Executive may terminate his employment
with the Company and the Term under this Agreement either (i) for Good Reason
(as defined below) by providing a Termination Notice to the Company as described
above; or (ii) without Good Reason by written notice of termination of his
employment to the Company.

(c) Definition of “Disability.” For purposes of this Agreement, “Disability”
shall mean the Executive’s incapacity or inability to perform his duties and
responsibilities as contemplated under this Agreement with any reasonable
accommodation that the Company may be required to provide in accordance with the
Americans with Disabilities Act for one hundred twenty (120) consecutive days or
for more than one hundred twenty (120) days within any one (1) year period
(cumulative or consecutive) due to impairment to his physical or mental health.
For this purpose, the Executive shall be presumed to have suffered a Disability
if he is

 

7



--------------------------------------------------------------------------------

determined to be entitled to Social Security disability benefits by the Social
Security Administration. The Executive hereby consents to a medical examination
and consultation, at the Company’s sole expense, regarding his health and
ability to perform as aforesaid.

(d) Definition of “Cause.” The Company shall have “Cause” to terminate the
Executive only for any of the following reasons:

 

  1. The Executive’s fraudulent, dishonest or illegal conduct in the performance
of services for or on behalf of the Company or any of its subsidiaries or
affiliates or other conduct in violation of Company policy or materially
detrimental to the business, operations or reputation of the Company or any of
its subsidiaries or affiliates, as determined by the CEO in good faith;

 

  2. The Executive’s embezzlement, misappropriation of funds or fraud, whether
or not related to his employment with the Company;

 

  3. Insubordination, negligence, willful misconduct or willful failure to
comply with directions of the CEO;

 

  4. A breach of the Executive’s duty of loyalty to the Company or any of its
subsidiaries;

 

  5. The Executive’s violation of any Company policy, including but not limited
to the Company’s Code of Ethics, and its policies regarding discrimination,
harassment and retaliation;

 

  6. The Executive’s gross misconduct or intentional failure to comply with any
lawful direction of the CEO consistent with his duties hereunder;

 

  7. The conviction by a court of competent jurisdiction of the Executive of, or
the entry of a plea of guilty or nolo contendere by the Executive to, any crime
involving moral turpitude or any felony;

 

  8. A determination by the CEO that the Executive has committed an act of
fraud, embezzlement or conversion of property related to the Company or any of
its customers or suppliers; or

 

  9. Any other intentional breach of the Executive’s obligations under this
Agreement which is not promptly cured after notice and demand by the CEO.

(e) Definition of “Good Reason.” For the purposes of this Agreement, “Good
Reason” shall mean without the prior written consent of the Executive:

 

  1.

A reduction by the Company of the Executive’s annual base salary from the amount
specified in Section 4, provided that, such a reduction shall not be considered
“Good Reason” if the reduction results from a determination by the Board in good
faith that Company is unable to continue to pay the level of executive
compensation due to the

 

8



--------------------------------------------------------------------------------

  Executive and similarly situated executives, whether as a result of the
Company’s failure to obtain additional equity funding as needed to sustain its
operations, or otherwise except in conjunction with a change in control;

 

  2. A demotion or other material diminution by the Company in the Executive’s
authority, duties, or responsibilities from those specified in Section 2;

 

  3. A change by the Company of the principal location at which the Executive is
required to perform his duties for Company to a new location that is at least
fifty (50) miles from the Company’s headquarters in Jacksonville, Florida; or

 

  4. Any other material breach of this Agreement by the Company.

(f) Termination Notice and Cure. Notwithstanding the foregoing subsection (e) of
this Section 8, “Good Reason” shall not be deemed to have occurred, and the
Executive shall be deemed to have irrevocably waived his right to terminate the
Executive’s employment with the Company and the Term under this Agreement with
respect thereto, unless: (i) the Executive has provided the Company with a
Termination Notice describing one or more of the grounds set forth in Section
8(e) as soon as reasonably practicable, but in no event later than one hundred
fifty (150) days after such ground occurring or is discovered (as applicable),
(ii) if such ground is capable of being cured, the Company has failed to cure
such ground within a period of thirty (30) days from the date of such written
notice, and (iii) the Executive terminates the Executive’s employment with the
Company within six (6) months from the date on which the event constituting Good
Reason first occurs or is discovered (as applicable). The Executive shall have
the burden of proving the occurrence of an event constituting “Good Reason”
hereunder.

Similarly, notwithstanding the foregoing subsection (d) of this Section 8,
“Cause” shall not be deemed to have occurred, and the Company shall be deemed to
have irrevocably waived their right to terminate the Executive’s employment with
the Company and the Term under this Agreement with respect thereto, unless:
(i) the Company has provided the Executive with a Termination Notice describing
one or more of the grounds set forth in Section 8(d) as soon as reasonably
practicable, but in no event later than one hundred fifty (150) days after the
CEO first receives notice of the grounds for termination (as applicable),
(ii) if such ground is capable of being cured, the Executive has failed to cure
such ground within a period of thirty (30) days from the date of such written
notice, and (iii) the Company terminates the Executive’s employment with the
Company within six (6) months from the date on which the CEO first received
notice of the event constituting Cause.

9. SEVERANCE PAY.

(a) In the event the Executive’s employment with the Company is terminated by
the Company during the Term for Cause (as defined in Section 8(d) above), or by
the Executive other than for Good Reason (as defined in Section 8(e) above), the
compensation and benefits the Executive shall be entitled to receive from the
Company shall be limited to:

 

9



--------------------------------------------------------------------------------

(i) his then-current annual base salary pursuant to Section 4 through the date
of termination, payable in accordance with the Company’s standard payroll
practices;

(ii) any reimbursable expenses for which the Executive has not yet been
reimbursed as of the date of termination;

(iii) any accrued paid time off; and

(iv) any other rights and vested benefits (if any) provided under employee
benefit plans and programs of the Company, determined in accordance with the
applicable terms and provisions of such plans and programs.

(b) If the Executive’s employment with the Company is terminated due to death or
disability or the inability of the Company to continue to pay Executive’s
salary, the Company will pay all salary and bonuses to the date of termination.

(c) If the Executive’s employment with the Company is terminated during the
Term, either by the Company without Cause or by the Executive for Good Reason,
in addition to the amounts in Subsection (a) of this Section 9, the Executive
shall also be entitled to receive severance pay equal to six (6) months of his
annual base salary pursuant to Section 4, at the rate in effect on the date of
termination in addition to any accrued paid time off. This severance pay shall
be paid to the Executive in cash either monthly or in a single lump sum payment,
within thirty (30) days after the date of the termination of the Executive’s
employment with the Company, but no earlier than fifteen (15) days after the
Executive’s execution and non-revocation of a general release of all claims
against the Company, its officers, directors, employees and affiliates, in form
and substance satisfactory to the Company (the “Release”). In addition, the
Executive shall also receive upon termination any annual performance bonus that,
as of the date of termination, has been earned by the Executive but has not yet
been paid by the Company to the Executive.

If Executive is eligible for and elects to receive continuation group health
coverage mandated by Section 4980B of the Internal Revenue Code or similar state
laws (“COBRA”) during the severance period, Executive will be responsible for
paying such COBRA premiums and the Company will reimburse Executive for the
amount of the COBRA premiums (“Health Care Continuation”).

(d) Notwithstanding anything in this Agreement to the contrary, it will be a
condition to the Executive’s right to receive any severance benefits
under Subsection (c) of this Section 9 that he execute and deliver the Release
to the Company upon his separation from service, and that he does not revoke the
Release during the fifteen (15) day period thereafter. Subject to Section
14 below, the severance payments under this Section 9 will be made no earlier
than fifteen (15) days after the Executive has executed, delivered and not
revoked the Release as required under this Section 9.

10. CHANGE OF CONTROL

 

10



--------------------------------------------------------------------------------

(a) If the Executive’s employment with the Company is terminated either by the
Company without Cause or by the Executive for Good Reason during the period of
eight (8) months following a Change in Control of the Company (as that term is
defined below), in addition to the amounts in Subsection (a) of Section 9, but
in lieu of any severance payments under Subsection (b) of Section 9, the
Executive shall be entitled to receive a severance payment equal to the sum of
(i) eight (8) months of his annual base salary pursuant to Section 4, at the
higher of the base salary rate in effect on the date of termination or the base
salary rate in effect immediately before the effective date of the Change of
Control, and (ii) the Executive ‘s Annual Performance Bonus for the year which
includes the effective date of the Change in Control, payable at the full target
level of performance including any bonus declared and not yet paid. This
severance pay shall be paid to the Executive in cash in a single lump sum
payment, within thirty (30) days after the date of the termination of the
Executive’s employment with the Company, but no earlier than fifteen (15) days
after the Executive’s execution and non-revocation of the Release. In addition,
the Executive shall also receive in the same payment the amount of any annual
performance bonus that, as of the date of termination, has been earned by the
Executive but has not yet been paid by the Company to the Executive.

 

(b) If Executive is eligible for and elects to receive continuation group health
coverage mandated by Section 4980B of the Internal Revenue Code or similar state
laws (“COBRA”) during the period of eight (8) months, Executive will be
responsible for paying such COBRA premiums and the Company will reimburse
Executive for the amount of the COBRA premiums (“Health Care Continuation being
paid by it immediately prior to Executive’s termination.

(c) If the Executive holds any stock options or other stock awards granted under
the Company’s equity plan which are not fully vested at the time his employment
with the Company is terminated either by the Company without Cause or by the
Executive for Good Reason during the period of eight (8) months following a
Change in Control, such equity awards shall become fully vested as of the
termination date.

(d) For purposes of this Agreement, the term “Change in Control” shall mean a
transaction or series of transactions which constitutes a sale of control of the
Company, a change in effective control of the Company, or a sale of all or
substantially all of the assets of the Company, or a transaction which qualifies
as a “change in ownership” or “change in effective control” of the Company or a
“change in ownership of substantially all of the assets” of the Company under
the standards set forth in Treasury Regulation section l.409A-3(i)(5).

(d) If any severance payments otherwise payable to the Executive under this
Agreement in connection with a Change in Control would, when combined with any
other payments or benefits the Executive becomes entitled to receive that are
contingent on the same Change in Control (such payments and benefits to be
referred to as “Parachute Payments”) would: (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code; and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the severance payments payable to the Executive under this Section
10 shall be reduced to such extent which would result in no portion of such
severance benefits

 

11



--------------------------------------------------------------------------------

being subject to the Excise Tax under Section 4999 of the Code (the “Reduced
Amount”). Any determination of the Excise Tax or the Reduced Amount required
under this Section 10(d) shall be made in writing by the Company’s independent
public accountants, whose determination shall be conclusive and binding upon the
Company and the Executive for all purposes. For purposes of making the
calculations required by this Section 10(d), the accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive shall furnish such
information and documents as the accountants may reasonably request in order to
make a determination under this Section 10(d). The Company shall bear all costs
the accountants may reasonably incur in connection with any calculations
contemplated by this Section 10(d).

11. NO BREACH. The Executive hereby represents to the Company that: (i) the
execution and delivery of this Agreement by the Executive and the performance by
the Executive of the Executive’s duties hereunder shall not constitute a breach
of, or otherwise contravene, the terms of any other agreement or policy to which
the Executive is a party or otherwise bound except for agreements entered into
by and between the Executive and the Company or any other member of the
Company’s group pursuant to applicable law, if any; (ii) that the Executive has
no information (including, without limitation, confidential information and
trade secrets) relating to any other person or entity that would prevent, or be
violated by, the Executive entering into this Agreement or carrying out his
duties hereunder; (iii) that the Executive is not bound by any confidentiality,
trade secret or similar agreement (other than this) with any other person or
entity except for the Company or other member(s) of the Company’s group, as the
case may be.

12. NOTICES. All notices or communications required by or bearing upon this
Agreement or between the Parties shall be in writing and shall be deemed duly
given (i) on the date of delivery if delivered personally, (ii) on the first
business day following the date of dispatch if delivered using a next-day
service by a recognized next-day courier or (iii) on the earlier of confirmed
receipt or the fifth (5th) business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered to the addresses set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice delivered to their respective addresses set
forth below:

 

  (a) if to the Executive, to:

Michael J. Loiacono

3532 Bay Island Circle.

Jacksonville Beach, Florida 32250

 

  (b) if to the Company, to:

TapImmune Inc.

50 N. Laura St. - Suite 2500

Jacksonville, FL 32202

Attn: Chief Executive Officer

 

12



--------------------------------------------------------------------------------

13. NON-ASSIGNMENT. The Executive and the Company each acknowledges the unique
nature of services to be provided by the Executive under this Agreement, the
high degree of responsibility borne by him and the personal nature of his
relationship to the Company’s business and customers. Therefore, the Executive
and the Company agree that Executive may not assign this Agreement or any of his
rights or responsibilities hereunder without the prior written consent of the
Company. Similarly, the Company may not assign this Agreement or any of its
rights or responsibilities hereunder without the prior written consent of the
Executive except to another entity that survives a merger, acquisition or
consolidation with the Company or which otherwise succeeds to all or
substantially all of the Company’s assets or business. Any purported assignment
in violation hereof is void.

14. COMPLIANCE WITH SECTION 409A OF THE CODE. The Executive and the Company each
acknowledges that each of the payments and benefits promised to Executive under
this Agreement must either comply with the requirements of Section 409A of the
Code (“Section 409A”), and the regulations thereunder or qualify for an
exception from compliance. To that end, the Executive and the Company agree that
the severance payments described in Sections 9 and 10 are intended to be
excepted from compliance with Section 409A as either short-term deferrals
pursuant to Treasury Regulation Section 1.409A-1(b)(4) or separation pay
pursuant to Treasury Regulation Section 1.409A-1(b)(9).

In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation Section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred to and
paid on the later of the date sixty (60) days after the Executive’s earliest
separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)) and, if the Executive is a specified employee (within the
meaning of Treasury Regulation Section 1.409A-1(i)) of the Company on the date
of his separation from service, the first day of the seventh month following the
Executive’s separation from service. Furthermore, this Agreement shall be
construed and administered in such manner as shall be necessary to effect
compliance with Section 409A.

15. INJUNCTIVE RELIEF. The Executive acknowledges and accepts that his
compliance with Sections 5, 6 and 7 is an integral part of the consideration to
be received by the Company and is necessary to protect the equity value,
business and goodwill and other proprietary interests of the Company. The
Executive and the Company each acknowledge that a breach by the other Party of
this Agreement (including a breach by the Executive of Sections 5, 6 and 7 will
result in irreparable and continuing damage to the other Party for which the
remedies at law will be inadequate, and agrees that, in the event of any breach
by the other Party of this Agreement, the non-breaching Party shall be entitled
to injunctive relief and to have this Agreement specifically performed, which
shall be in addition to, and not in lieu of, any other relief to which such
Party shall be entitled.

16. ENFORCEABILITY. If any provision of this Agreement shall be found by a court
with proper jurisdiction to be invalid or unenforceable, in whole or in part,
then such provision shall be deemed to be modified, narrowed, or restricted only
to the limited extent and

 

13



--------------------------------------------------------------------------------

in the manner necessary to render the same valid and enforceable, as the case
may require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law as if such provision had been originally incorporated
herein as so modified, narrowed, or restricted.

17. GENERAL PROVISIONS.

(a) This agreement shall be governed by the laws of the State of
Florida, without giving effect to any principles of conflicts of law that would
result in application of the law of any other jurisdiction.

(b) This Agreement represents the sole agreement of the Executive and the
Company concerning the subject matter hereof and supersedes all prior
communications, representations and negotiations, whether oral or written,
concerning such subject matter.

(c) This Agreement can only be modified or amended by the written consent of
both Executive and the Company hereto which states that it constitutes an
amendment hereto.

(d) No purported waiver of any provision of this Agreement shall be legally
effective unless upon the Party providing such waiver has duly executed and
delivered to the other Party a written instrument which states that it
constitutes a waiver of one or more provisions of this Agreement and specifies
the provision(s) that are being waived. Failure by either Party to pursue
remedies or assert rights under this Agreement shall not be construed as waiver
of that Party’s rights or remedies, nor shall a Party’s failure to demand strict
compliance with the terms and conditions of this Agreement prohibit or estop
that Party from insisting upon strict compliance in the future.

(e) This Agreement shall bind the Parties’ respective heirs, successors,
representatives and permitted assigns

(f) No Person other than Parties and their respective heirs, successors,
representatives and permitted assigns of the parties is a party to, or shall
otherwise have any rights with respect to, this Agreement.

(g) This Agreement may be executed in any number of counterparts and it shall
not be necessary for the parties to execute any of the same counterparts
hereof. Counterparts to this Agreement may be delivered via facsimile,
electronic mail (including pdf) or other transmission method and any counterpart
so delivered shall be deemed to have been duly and validly delivered and be
valid and effective for all purposes.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above, to be effective on the Effective Date, for the purposes
herein contained.

 

COMPANY – TapImmune, Inc.     EXECUTIVE   By:  

/s/ Glynn Wilson

   

/s/ Michel Loiacono

  Glynn Wilson, Chief Executive Officer     Michael J. Loiacono  

[Signature Page to Employment Agreement]